USCA4 Appeal: 21-7121       Doc: 9         Filed: 12/27/2021   Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7121


        RODNEY A. KOON,

                             Plaintiff - Appellant,

                      v.

        BRIAN K. WELLS; EMILY BROWN; SGT. BROWN,

                             Defendants - Appellees

                      and

        STATE OF NORTH CAROLINA; ROY COOPER; KENNETH LASSITER,

                             Defendants.


        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:19-ct-03014-BO)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Rodney A. Koon, Appellant Pro Se.
USCA4 Appeal: 21-7121      Doc: 9        Filed: 12/27/2021     Pg: 2 of 3




        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7121         Doc: 9    Filed: 12/27/2021    Pg: 3 of 3




        PER CURIAM:

              Rodney A. Koon appeals the district court’s order denying relief on his 42 U.S.C.

        § 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

        we affirm the district court’s order. Koon v. Wells, No. 5:19-ct-03014-BO (E.D.N.C. July

        14, 2021). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                   AFFIRMED




                                                   3